Citation Nr: 0014532	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to improved disability pension benefits based on 
income.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.  
This is an appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office Lincoln, Nebraska 
that the veteran was not entitled to improved disability 
pension benefits due to excess family income.  In May 1998 
the veteran was scheduled for a hearing at the regional 
office before a hearing officer.  However, he canceled that 
hearing.  The veteran was scheduled for a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the regional office in June 1999 but did not appear for the 
hearing.  It had not been asserted that his failure to appear 
was for good cause.  The requests for a hearing have been 
effectively withdrawn.  38 C.F.R. § 20.704.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  In June 1987 the veteran was awarded improved disability 
pension.  His award was terminated in December 1993 due to 
excess family income.

3.  In February 1997 the veteran reopened his claim for 
pension benefits.  He reported that he was in receipt of 
Social Security benefits of $783 per month, but that his wife 
was in receipt of supplemental security income of $360 per 
month.  

4.  The veteran reported unreimbursed medical expenses 
consisting of $1,051 per year Medicare for himself and his 
wife; $1,332 for private medical insurance; $1,000 per year 
for prescriptions; $1,200 per year for doctors' visits; and 
$200 per year for dental treatment.  The total was $4,783.  

5.  As of January 1997 the veteran's total Social Security 
benefit was $826.80 per month with a deduction for Medicare 
of $43.80.  The total Social Security benefit for the 
veteran's wife was $403.80 per month with a $43.80 deduction 
for Medicare.

6.  In July 1997 the regional office denied the claim for 
pension because his annual family income exceeded the limit 
of $11,115 for a veteran with a spouse.  Estimated 
unreimbursed medical expenses of $2,383 were considered.  

7.  In May 1998 the veteran submitted a report of 
unreimbursed medical expenses reflecting annual Medicare 
deductions of $1,051 for himself and his spouse; private 
medical insurance of $324 per year; prescriptions of $1,000 
per year and doctors' bills of $125 per year for a total of 
$2,500.  

8.  The evidence establishes that the family income of the 
veteran and his spouse was in excess of $11,115 as of 
February 1997.


CONCLUSION OF LAW

The veteran was not entitled to improved disability pension 
as of February 1997 because the family income of the veteran 
and his spouse was in excess of the maximum permitted.  
38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in February 1997 the veteran 
reopened his claim for improved disability pension benefits.  
He reported Social Security benefits for himself  and also 
provided a report of unreimbursed medical expenses.  While he 
initially referred to his wife's income as supplemental 
security income (a benefit which would not be considered in 
determining pension eligibility), it has been determined that 
this categorization was in error and his wife is actually 
receiving Social Security benefits, which must be considered.  
His claim was denied by the regional office on the grounds 
that his family income exceeded the limit for a veteran with 
spouse.  

The maximum annual rate of improved disability pension for a 
married veteran was $11,115 effective in December 1996.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a).

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

The term "veteran's annual income" includes the veteran's 
annual income and the annual income of the veteran's 
dependent spouse.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(d)(4).  

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income for the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

There will be excluded from a veteran's annual income amounts 
equal to amounts paid by the veteran for unreimbursed medical 
expenses to the extent that such amounts exceed five percent 
of the maximum annual rate of pension payable to the veteran 
(including increased pension for family members but excluding 
increased pension due to aid and attendance).  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.272.  

In this case, the record reflects that as of February 1997 
the veteran was in receipt of Social Security benefits of 
$826.80 per month or $9,921 per year.  His wife was in 
receipt of Social Security benefits of $403.80 per month or 
$4,845 per year.  The combined total Social Security benefits 
for the veteran and his spouse were $14,766 per year.  That 
amount was well in excess of the maximum permitted for a 
married veteran to receive improved disability pension as of 
February 1997.  

With his February 1997 claim for disability pension benefits, 
the veteran submitted a report of unreimbursed medical 
expenses including the Medicare deduction totaling $4,783.  
It is not clear if this report referred to his actual medical 
expenses for the preceding year, or was an estimate for the 
coming year.  The regional office treated it as an estimate, 
but, as is required by 38 C.F.R. § 3.272(g), considered only 
those estimated expenses which were clear and reasonable 
expectations.  The figure used was $2,383.  The correctness 
and accuracy of their action was confirmed by his subsequent 
report, in May 1998, that they had medical expenses of only 
$2,500 during the year.  

In considering his eligibility for pension based on the end-
of year figures reported in May 1998, the Board would note 
that when the deductible portion of the unreimbursed medical 
expenses of $555 (five percent of $11,115) is deducted from 
the $2,500 in unreimbursed medical expenses, the result is 
$1,945.  When that amount is subtracted from the total Social 
Security benefits for the veteran and his wife of $14,766, 
the result is $12,821 which is well in excess of the maximum 
permitted of $11,115 for a married veteran.  Thus, the 
veteran would not be entitled to improved disability pension 
as of February 1997 even with the deduction of the applicable 
portion of the confirmed unreimbursed medical expenses.  

As the law is dispositive in this case, the appeal is without 
legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Entitlement to improved disability pension benefits based on 
income is not established.  The appeal is denied. 



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

